DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US Pub No 2016/0069465) in view of Yamada et al. (US Pub No 2016/0319739).
In regard to claim 1, 
Suzuki discloses a mechanism (see Fig 1), comprising: 
a discharge oil passage (12) connected to a hydraulic chamber (feeding hydraulic “control object” 13, see Paragraph 0054);
a supply oil passage (from pump 10) connected to a hydraulic pressure supply source (pump 10);
a pump cylinder (4) including:
a first oil storage chamber (7) connected to the discharge oil passage (12) and the supply oil passage (via 11); and
a second oil storage chamber (8) partitioned from the first oil storage chamber by a plunger (5);
a communication passage (with 21(20)) connected to the second oil storage chamber (8); and
an orifice provided in the communication passage (Paragraph 0059: “a spool valve 21 is used to serve as the orifice 20”).
Suzuki does not positively disclose that the mechanism is “a compression ratio varying mechanism”. However Suzuki does teach that the device should be used for “controlling delivery and discharge of oil” (Paragraph 0001).
Yamada discloses a compression ratio varying mechanism (Paragraph 0002) and discloses that it is known to use a controlled supply of oil to operate the varying mechanism (for example, see Paragraph 0007: “to provide an engine capable of increasing the pressure of hydraulic oil to change the compression ratio”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the mechanism of Suzuki in a variable compression ratio system as it is known to use such mechanisms in such systems (as demonstrated by Yamada) as they need a means to deliver a controlled supply of oil (the stated general purpose of Yamada).
In regard to claim 2, Suzuki modified supra discloses the mechanism of claim 1, wherein the communication passage (with 21(20), Fig 1) is configured to allow the first oil storage chamber (7) and the second oil storage chamber (8) to communicate with each other (allowing movement of the plunger 5, considered to be generally “communication” additionally back-pressure from either chamber 7 or 8 would communicated through the passage to the other chamber).

Claim 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US Pub No 2016/0319739) in view of Ellenburg (US Pat No 5,113,809).
In regard to claims 4-5, 
Yamada discloses a compression ratio varying mechanism (Paragraph 0002), comprising:
a discharge oil passage (182d, see Fig 6a) connected to a hydraulic chamber (168a, see Paragraph 0086: “a discharge port 182d to which the hydraulic oil is discharged from the pump cylinder 182a toward the first hydraulic pressure chamber 168a”);
a pump cylinder (182a) including an oil storage chamber (182e) connected to the discharge oil passage (see Paragraph 0087);
a supply oil passage (182c) configured to connect the oil storage chamber (182e) and a hydraulic pressure supply source (pump “P”) with each other (see Paragraph 0086: “the pump cylinder 182a is provided with an inflow port 182c into which the hydraulic oil supplied from the hydraulic pump P flows”); and
Yamada does not positively disclose: 
an accumulator connected to the supply oil passage or  an orifice provided between a connection point of the supply oil passage to the accumulator and the hydraulic pressure supply source.
However, the use of such elements analogous applications are known in the art.
Ellenburg discloses a hydraulic element (see especially Fig 6b) used in a compression ration varying mechanism (see Title and Abstract).
Most importantly Ellenburg discloses arranging an accumulator (57) connected to an oil supply passage (23). Further, Ellenburg discloses arranging an 
Ellenburg teaches that such an arrangement is useful for dampening spikes in changes in pressure (Col 3, lines 53-57).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the mechanism of Yamada with an accumulator connected to the supply oil passage and an orifice provided between a connection point of the supply oil passage to the accumulator and the hydraulic pressure supply source to minimize pressure spikes in pressure as taught by Ellenburg.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but appears that it would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790.  The examiner can normally be reached on Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB M AMICK/Primary Examiner, Art Unit 3747